Judgment rendered in Supreme Court, New York County, on December 12, 1972, insofar as it imposes sentence, is unanimously reversed, on the law, and the case remanded to the Criminal Term of the Supreme Court, New York County, for resentencing; and otherwise affirmed. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of CPL 380.50 in *730not inquiring of defendant whether he wished to make a statement personally ip. his own behalf. Failure to dó so constitutes error necessitating a reversal of the sentence and a remand for'resentedeing. (People v. Lots, 42 A D 2d 900; People v. Williams, 42 A D 2d 931; People v. Rojas, 42 A D 2d 945; and cases cited therein.) We have considered the other points raised and find them without merit. Concur — Kupferman, J. P., Lupiano, Tiízer and Nunez, JJ.